Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/12/2019.
Claims 1- 19 are pending.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taban (U.S. Patent No. 10,079,541 B1).

Regarding claim 1, Taban discloses:
An LLC resonance converter (see Fig. 3-4, 6-8), comprising: 
a plurality of switching elements connected to an input terminal and constituting a bridge circuit (see Fig. 3-4, switches Q2, Q5, Q6); 
a resonance tank receiving power formed by switching the plurality of switching elements for resonance (see Fig. 3-4, resonance tank included Cr, Lf, Lm....); 
a transformer having a primary coil connected to the resonance tank and a secondary coil connected to a load side (see Fig. 3-4, transformer P1, load side LV1); 
a rectifier circuit connected between the secondary coil and an output terminal (see Fig. 3-4, rectifier circuit Q7 and Q8); 
an output capacitor connected to the output terminal (see Fig. 3-4 output capacitor Cout); and 
a controller determining whether or not to switch the plurality of switching elements and a switching duty of the plurality of switching elements (see Fig. 6-7, LLC controller 50), based on an output voltage sensed value obtained by detecting a voltage at the output terminal, a voltage of a load connected to the output terminal, and a preset output voltage command value (see Fig. 6-7, LLC control 50, see col. 8, line 8-45, The LLC control circuit 50 controls the switching of the switches Q5 and Q6..... and therefore to adjust the LV voltage and/or current....,  see col. 9, lines 34-54, the input current indicated at line 46, the output voltage indicated at line 54, and the output current indicated at line 56....).

Regarding claim 7, Taban discloses:
wherein the DB1/ 109748041.1controller determines whether or not to switch the plurality of switching elements based on a difference between the output voltage sensed value and the output voltage command value (see Fig. 6-7, see col. 12, line 26-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taban (U.S. Patent No. 10,079,541 B1) further in view of Wang (Pub. No. 2017/0282747 A1).

Regarding claim 2, Taban fails to disclose:

further comprising a relay having both ends connected to the output terminal and the load respectively, wherein the controller performs short-circuiting the relay when the voltage at the output terminal is in a normal voltage range required by the load.
Thus, Wang discloses:

further comprising a relay having both ends connected to the output terminal and the load respectively, wherein the controller performs short-circuiting the relay when the voltage at the output terminal is in a normal voltage range required by the load (see Fig. 2, switch 36, se par [0024], the battery controller 42 may then command the BEC 40 to open or close one or more switches (generally illustrated as switch 36) e.g., ...., see par [0037]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a switching power conversion circuit of Taban to include a switch or relay having both end connect to output terminal in order to enable or disable the transfer of energy to the output terminal (see Wang par [0024]).

Regarding claim 11, Taban fails to disclose:

A charging system (see Fig. 3-4, 6-8), comprising: 
an LLC resonance converter including a plurality of switching elements connected to an input terminal and constituting a bridge circuit (see Fig. 3-4, switches Q2, Q5, Q6), 
a resonance tank receiving power formed by short-circuiting and opening the plurality of switching elements for resonance (see Fig. 3-4, resonance tank included Cr, Lf, Lm....),
 a transformer having a primary coil connected to the resonance tank and a secondary coil connected to a load side (see Fig. 3-4, transformer P1, load side LV1), 
a rectifier circuit connected between the secondary coil (see Fig. 3-4, rectifier circuit Q7 and Q8) and 
an output terminal, and an output capacitor connected to the output terminal (see Fig. 3-4 output capacitor Cout); 
a battery to be charged (see Fig. 3-4, battery LV1); and 
a controller (see Fig. 6-7, controller 50)
determining whether or not to switch the plurality of switching elements and a switching duty of the plurality of switching elements, based on an output voltage sensed value obtained by detecting a voltage at the output terminal in the initial charging mode, a voltage of the battery, and a preset output voltage command value (see Fig. 6-7, LLC control 50, see col. 8, line 8-45, The LLC control circuit 50 controls the switching of the switches Q5 and Q6..... and therefore to adjust the LV voltage and/or current....,  see col. 9, lines 34-54, the input current indicated at line 46, the output voltage indicated at line 54, and the output current indicated at line 56....).
However, Taban fails to disclose:
a relay having one end connected to the output terminal; 
a battery connected to another end of the relay to be charged
a controller controlling the relay to be in an open state to execute an initial charging mode when charging of the battery is initiated.
Thus, Wang discloses:
a relay having one end connected to the output terminal (see Fig. 2, switch 36, se par [0024], the battery controller 42 may then command the BEC 40 to open or close one or more switches (generally illustrated as switch 36) e.g., ...., see par [0037]); 
a battery connected to another end of the relay to be charged (see Fig. 2, switch 36, se par [0024], the battery controller 42 may then command the BEC 40 to open or close one or more switches (generally illustrated as switch 36) e.g., ...., see par [0037])
a controller controlling the relay to be in an open state to execute an initial charging mode when charging of the battery is initiated (see Fig. 2, switch 36, se par [0024], the battery controller 42 may then command the BEC 40 to open or close one or more switches (generally illustrated as switch 36) e.g., ...., see par [0037]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a switching power conversion circuit of Taban to include a switch or relay having both end connect to output terminal in order to enable or disable the transfer of energy to the output terminal (see Wang par [0024]).

Regarding claim 15, Taban discloses:
wherein the DB1/ 109748041.1controller determines whether or not to switch the plurality of switching elements based on a difference between the output voltage sensed value and the output voltage command value (see Fig. 6-7, see col. 12, line 26-53).

Allowable Subject Matter
Claims 3-6, 8-10, 12-14, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 3, 8, 12-13, 16, and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851